 TRACTOR SUPPLY CO.Tractor Supply Co. and Robert A. Rinker, Thomas M.Ropa, Patricia A. Richardson and Gayle M.Marshall, Petitioners, and Retail Clerks UnionLocal No. 10, Chartered by Retail Clerks Interna-tional Association, AFLCIO. Case 25-RD-530March 20, 1978DECISION, DIRECTION, AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to anelection held August 19, 1977,1 challenged ballotsvoted in said election, and the Regional Director'sreport recommending disposition of same. TheBoard has reviewed the record in light of theexceptions and brief and hereby adopts the RegionalDirector's findings and recommendations.The Employer in its exceptions to the RegionalDirector's "Report on Objections to Conduct Affect-ing Results of Election and Challenged Ballots,Recommendations to the Board, and Order Direct-ing Hearing," maintained, in part, that challengedvoters Bojrab, Gibson, and Holley were ineligible tovote since they were former economic strikers who,although they had made unconditional offers toreturn to work, had not been reinstated at the time ofthe election. In support thereof it cited The MartinBros. Container & Timber Products Corp., 127 NLRB1086 (1960) (and several other cases2which citedMartin Bros.), for the proposition that former eco-nomic strikers who have been replaced are notemployees entitled to vote in an election subsequentto the strike even though the election is within 12months3of the commencement of the strike.We note, however, that Martin Brothers was modi-fied in L.E.M., Inc., d/h/a Southwest Engraving Co.and Towell Printing Co., 198 NLRB 694 (1972),4where the Board, in pertinent part, adopted the TrialExaminer's finding that replaced former economicstrikers were eligible to vote in an election conductedwithin a 12-month period following commencementI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was seven for, and nine against, thePetitioner. There were four challenged ballots.2 Wagner Electric Corp., 127 NLRB 1082 (1960): Canton SterilizedWiping Cloth Company, 127 NLRB 1083 (1960).3 See Sec. 9(cX3) of the Act which provides:(3) No election shall be directed in any bargaining unit or anysubdivision within which, in the preceding twelve-month period, a validelection shall have been held. Employees engaged in an economic strikewho are not entitled to reinstatement shall be eligible to vote undersuch regulations as the Board shall find are consistent with the purposes235 NLRB No. 53of the strike. The Trial Examiner discussed Section9(c)(3) of the Act as well as several post Martindecisions5and concluded after extensive discussion(198 NLRB at 705):Accordingly, I find on the basis of Pioneer FlourMills and Laidlaw and the Supreme Court'sholding in Fleetwood Trailer that the MartinBrothers case has been modified to the extent thatthe bargaining unit consists of economic strikers,whether on strike or not, as well as strikereplacements and nonstrikers. I further find thatit is of no consequence that the strike hadterminated so long as the election was conductedwithin a 12-month period following the com-mencement of the strike.As stated, the Board agreed with the Trial Examinerfor the reasons given by him.The Employer further urges, however, that South-west Engraving, supra, has itself been at least implied-ly modified by the Board's decision in Eck MillerTransportation Corporation, 211 NLRB 251 (1974).The relevant issue in Eck Miller, however, waswhether certain truckdrivers whose votes had beenchallenged in an election had been economic strikersand, if so, whether there had been affirmative actionprior to the election, such as termination for valideconomic reasons, which would have brought theireconomic striker status to an end. A hearing wasdirected for the purpose of determining these issues.In reaching this result, the Board stated, in dictum,that Laidlaw was inapplicable to the Eck Miller factssince Laidlaw arose in an unfair labor practicecontext and was concerned with the entitlement ofeconomic strikers to jobs when they become avail-able rather than with the voting eligibility of econom-ic strikers which was governed by Section 9(c)(3) ofthe Act.It is obvious, however, that the issue in Eck Milleris clearly distinguishable from the issue herein ofwhether former economic strikers who have uncondi-tionally offered to return to work are entitled to votein an election within 12 months from the commence-ment of the strike. The Board thus in Eck Miller didnot intend to modify the holding of SouthwestEngraving that such employees are indeed eligibleand provisions of this Act in any election conducted within twelvemonths after the commencement of the strike. In any election wherenone of the choices on the ballot receives a majority, a run-off shall beconducted, the ballot providing for a selection between the two choicesreceiving the largest and second largest number of valid votes cast inthe election.4 Chairman Fanning and Member Jenkins note that their dissent inSouthwest Engraving was not related to the instant issue.5 C H. Guenther & Son, Inc., d/b/a Pioneer Flour Mills, 174 NLRB 1202(1969), enfd. 427 F.2d 983 (C.A. 5, 1970); N. LR.B v. Fleetwood Trailer Co.,Inc., 389 U.S. 375 ( 1967); The Laidlaw Corporation. 171 NLRB 1366 (1968).269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoters. Therefore, to the extent that the Employercontends that the holding in Southwest Engraving,supra, has been modified by the dictum of EckMiller, supra, we disagree and we reaffirm theholding of Southwest Engraving and find that theformer economic strikers herein who had uncondi-tionally applied for reinstatement were entitled tovote in the election held on August 19, 1977. We shalltherefore direct that the ballots of the three remain-ing challenged voters be opened and counted.DIRECTIONIt is hereby directed that, as part of his investiga-tion to ascertain a representative for the purposes ofcollective bargaining with the Employer, the Region-al Director for Region 25 shall, within 10 days fromthe date of this Decision open and count thechallenged ballots of Charles Bojrab, Alice Gibson,and Patricia Holley, and shall thereafter prepare andcause to be served on the parties a revised tally ofballots, including therein the count of said ballots.6Ifthe revised tally shows that the Union has received amajority of the valid ballots cast, the RegionalDirector shall issue the appropriate certification.Should the revised tally of ballots show that theUnion has not received a majority of the valid ballotscast, the following Order shall become applicable.6 The parties are in agreement that Theresa Rivir, also challenged at theelection, was not an eligible voter.ORDERIt is hereby ordered that a hearing be held before aHearing Officer to be designated by the RegionalDirector for Region 25, for the purpose of receivingevidence to determine the issues raised by theUnion's Objection l(c) and in that portion of theRegional Director's report entitled "Additional Al-leged Objectionable Conduct," and that said Region-al Director be, and he hereby is, authorized to issuenotice thereof.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting the hearingshall prepare and cause to be served on the parties areport containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations tothe Board as to the disposition of said issues. Within10 days from the date of issuance of such reporteither party may file with the Board in Washington,D.C., eight copies of exceptions thereto. Immediatelyupon the filing of such exceptions, the party filing thesame shall serve a copy on the other party, and shallfile a copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendations of the Hearing Officer.270